Name: Commission Regulation (EEC) No 1907/84 of 4 July 1984 amending Regulation (EEC) No 2931/81 suspending the customs duties applicable on certain agricultural products coming from Greece
 Type: Regulation
 Subject Matter: tariff policy;  Europe
 Date Published: nan

 No L 178 /20 Official Journal of the European Communities 5 . 7 . 84 COMMISSION REGULATION (EEC) No 1907/84 of 4 July 1984 amending Regulation (EEC) No 2931 /81 suspending the customs duties applicable on certain agricultural products coming from Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) (b) thereof, Whereas Commission Regulation (EEC) No 2931 /81 ('), as last amended by Regulation (EEC) No 46/84 (2), suspended in whole or in part the customs duties on imports into the other Member States of certain agricultural products coming from Greece ; Whereas new products may benefit from the total or partial suspension of customs duties ; whereas certain temporary suspensions may be extended ; Whereas the Annex to Regulation (EEC) No 2931 /81 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the agricul ­ tural management committees, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2931 /81 is amended as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 293 , 13 . 10 . 1981 . p . 8 . ( 2 ) OJ No L 7, 10 . 1 . 1984, p . 7 . 5 . 7 . 84 Official Journal of the European Communities No L 178/21 ANNEX 1 . Subheading 03.01 C : In footnote (a), '30 June 1984' is replaced by '30 June 1985'. 2 . Subheading 03.01 C : In footnote (b), ' 30 June 1984' is replaced by '30 June 1985'. 3 . Subheading 03.02 A II d) : In footnote (c), '30 June 1984' is replaced by '31 December 1984'. 4 . Subheading 07.01 G III : In footnote (a), ' 30 June 1984' is replaced by '31 December 1984'. 5 . Subheading 07.03 E : In footnote (b) '30 June 1984' is replaced by '31 December 1984'. 6 . Subheading 07.04 ex B 'Other, excluding horse-radish (Cochlearia armoracia)' : In footnote (a), ' 30 June 1984' is replaced by '31 December 1984'. 7 . Subheading 07.04 ex B 'Other, excluding horse-radish (Cochlearia armoracia)' : In footnote (b), ' 30 June 1984' is replaced by '31 December 1984'. 8 . Subheading 08.08 F I : '(c)' is added after the figure 2,8 as a reference to the following footnote replacing former foot ­ note (c) : '(c)' Duty rate suspended up to and including 30 June 1985 in respect of cranberries (Vaccinium macrocarpum)'. 9 . Subheadings 08.10 B and C : Reference '(c)' and related footnote '(c)' become '(d)' ; in the footnote , '30 June 1984' is replaced by '30 June 1985'. 10 . Subheading 08.10 D : In footnote (a), '30 June 1984' is replaced by '30 June 1985'. 11 . Subheading 08.10 D : In footnote (b), '30 June 1984' is replaced by '30 June 1985'. 12 . Subheading 15.07 D I b) 2 : In footnote (b), '30 June 1984' is replaced by '31 December 1984'. 13 . Subheading 16.05 A : In footnote (a), '30 June 1984' is replaced by '31 December 1984'. 14 . Subheading 16.05 B : In footnote (b), '30 June 1984' is replaced by '31 December 1984'. 15 . Subheading 16.05 B : In footnote (c ), 'Duty rate suspended at 2,6 % up to and including 30 June 1984' is replaced by 'Duty rate suspended at 2,7 % up to and including 31 December 1984'. 16 . Subheading 20.06 B I e ) 2 bb) : In footnote (a), ' 30 June 1984' is replaced by ' 31 December 1984'.